Writer’s E-Mail:dedelstein@kkwc.com Writer’s Direct Dial: 212.880.9892 August 30, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Rochdale International Trade Fixed Income Fund File No.: 811-22552 (the “Fund”) Dear Sir or Madam: Transmitted herewith please find the Fund’s Registration Statement on Form N-2, under the Investment Company Act of 1940, as amended. If you have any questions regarding the foregoing please do not hesitate to contact me at 212-880-9892. Respectfully submitted, /s/ Darren J. Edelstein Darren J. Edelstein
